DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the RCE/amendment, arguments and remarks, filed on 5/21/2021, in which claim(s) 1-23 is/are presented for further examination.
Claim(s) 1, 8 and 15 has/have been amended.
Claim(s) 1-23 is/are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/21/2021 has been entered.

Response to Amendments
Applicant’s amendment(s) to claim(s) 1, 8 and 15 has/have been accepted.  Support was found in at least [0028] of the specification.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

On 9/17/2021, the examiner contacted applicant’s representative at (202) 508-5800 and indicated that the claims are allowable; however, claims 1, 8 and 15 need to be amended to correct antecedent basis issues.
Applicant’s representative replied to the examiner’s call with proposed claim amendments and gave authorization to amend the claims to correct antecedent basis issues in an examiner’s amendments, see the attached email and proposed claim amendments.

Authorization for this examiner’s amendment was given by Katherine Gaudry, Registration No. 61,536, at (202) 508-5800 on 9/17/2021.
Please amend the claims, filed on 5/21/2021, as follows:
1.	(Currently Amended) A computer-implemented method comprising:
detecting a set of configurations for detecting identifiers corresponding to a particular [[an]] investigatory event;
determining, using the set of configurations, a set of criteria groups for the particular investigatory event;
for each criteria group of the set of criteria groups, tagging a node in a graph structure with an identifier of the particular investigatory event, the node configured with the criteria group, the graph structure connecting a set of nodes via a set of edges, each edge of the set of edges connecting two nodes of the set of nodes, the set of nodes including a plurality of end nodes, each node of the plurality of end nodes identifying an investigatory event;

identifying a data type corresponding to the particular criteria group, wherein the particular criteria group specifies an assessment of data corresponding to the data type;
accessing previous entity data corresponding to a plurality of entities, the previous entity data indicating an extent to which data corresponding to the data type was previously available in association with the plurality of entities;
defining a historical availability of the data type by:
identifying multiple data records corresponding to multiple other entities; and
determining the percentage of the multiple data records that include a value of the data type;
generating, based on the previous entity data, an estimated data-availability metric associated with a particular node configured with the particular criteria group, the estimated data-availability metric indicating an estimated extent to which the data type is available for the assessment via the particular criteria group based on the historical availability of the data type;
detecting that the estimated data-availability metric is below a predefined threshold; and
as a result of detecting that the estimated data-availability metric is below the predefined threshold, defining, for the particular node, a proxy node for the particular node, wherein the proxy node is configured with another criteria group and is defined to estimate, based on another type of data of the plurality of entity data sets, a processing result of the other criteria group;

generating a proxy result by evaluating the other criteria group of the proxy node using another type of data of the entity data set;
determining that an entity corresponding to the entity data set is eligible for the particular investigatory event based at least in part on the proxy result; and
outputting a result that associates an identifier of the entity and an identifier of the particular investigatory event.
5.	(Currently Amended) The computer-implemented method of claim 1, further comprising, for each criteria group of the set of criteria groups:
querying the graph structure to determine whether the graph structure includes any existing node configured with the criteria group; and
when it is determined that the graph structure does not include any existing node configured with the criteria group, updating the graph structure to include a new node configured with the criteria group, wherein the tagging includes tagging the new node with the identifier of the particular investigatory event.
8.	(Currently Amended) A system comprising:
one or more data processors; and
a non-transitory computer readable storage medium containing instructions which when executed on the one or more data processors, cause the one or more data processors to perform actions including:
detecting a set of configurations for detecting identifiers corresponding to a particular [[an]] investigatory event;

for each criteria group of the set of criteria groups, tagging a node in a graph structure with an identifier of the particular investigatory event, the node configured with the criteria group, the graph structure connecting a set of nodes via a set of edges, each edge of the set of edges connecting two nodes of the set of nodes, the set of nodes including a plurality of end nodes, each node of the plurality of end nodes identifying the investigatory event;
for a particular criteria group of the set of criteria groups:
identifying a data type corresponding to the particular criteria group, wherein the particular criteria group specifies an assessment of data corresponding to the data type;
accessing previous entity data corresponding to a plurality of entities, the previous entity data indicating an extent to which data corresponding to the data type was previously available in association with the plurality of entities;
defining a historical availability of the data type by:
identifying multiple data records corresponding to multiple other entities; and
determining the percentage of the multiple data records that include a value of the data type;
generating, based on the previous entity data, an estimated data-availability metric associated with a particular node configured with the particular criteria group, the estimated data-availability metric indicating an estimated extent 
detecting that the estimated data-availability metric is below a predefined threshold; and
as a result of detecting that the estimated data-availability metric is below the predefined threshold, defining, for the particular node, a proxy node for the particular node, wherein the proxy node is configured with another criteria group and is defined to estimate, based on another type of data of the plurality of entity data sets, a processing result of the other criteria group;
receiving an entity data set;
generating a proxy result by evaluating the other criteria group of the proxy node using another type of data of the entity data set;
determining that an entity corresponding to the entity data set is eligible for the particular investigatory event based at least in part on the proxy result; and
outputting a result that associates an identifier of the entity and an identifier of the particular investigatory event.
12.	(Currently Amended) The system of claim 8, wherein the actions further include, for each criteria group of the set of criteria groups:
querying the graph structure to determine whether the graph structure includes any existing node configured with the criteria group; and
when it is determined that the graph structure does not include any existing node configured with the criteria group, updating the graph structure to include a new node configured  particular investigatory event.
13.	(Currently Amended) The system of claim 8, wherein the actions further include:
generating, for each criteria group of a plurality of additional criteria groups of the set of criteria groups, an additional processing result of the criteria group using another at least part of the entity data set, wherein the determination that the entity is eligible for the particular investigatory event is further based on the additional processing results.
15.	(Currently Amended) A computer-program product tangibly embodied in a non-transitory machine-readable storage medium, including instructions configured to cause one or more data processors to perform actions including:
detecting a set of configurations for detecting identifiers corresponding to a particular [[an]] investigatory event;
determining, using the set of configurations, a set of criteria groups for the investigatory event;
for each criteria group of the set of criteria groups, tagging a node in a graph structure with an identifier of the particular investigatory event, the node configured with the criteria group, the graph structure connecting a set of nodes via a set of edges, each edge of the set of edges connecting two nodes of the set of nodes, the set of nodes including a plurality of end nodes, each node of the plurality of end nodes identifying the investigatory event;
for a particular criteria group of the set of criteria groups:
identifying a data type corresponding to the particular criteria group, wherein the particular criteria group specifies an assessment of data corresponding to the data type;

defining a historical availability of the data type by:
identifying multiple data records corresponding to multiple other entities; and
determining the percentage of the multiple data records that include a value of the data type;
generating, based on the previous entity data, an estimated data-availability metric associated with a particular node configured with the particular criteria group, the estimated data-availability metric indicating an estimated extent to which the data type is available for the assessment via the particular criteria group based on the historical availability of the data type;
detecting that the estimated data-availability metric is below a predefined threshold; and
as a result of detecting that the estimated data-availability metric is below the predefined threshold, defining, for the particular node, a proxy node for the particular node, wherein the proxy node is configured with another criteria group and is defined to estimate, based on another type of data of the plurality of entity data sets, a processing result of the other criteria group;
receiving an entity data set;
generating a proxy result by evaluating the other criteria group of the proxy node using another type of data of the entity data set;
particular investigatory event based at least in part on the proxy result; and
outputting a result that associates an identifier of the entity and an identifier of the particular investigatory event.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach the limitations of claim 1.  An updated search did not reveal any prior art that would anticipate or render obvious the invention as presented in the claim.  Specifically, the prior art does not teach:
“detecting a set of configurations for detecting identifiers corresponding to a particular investigatory event;
determining, using the set of configurations, a set of criteria groups for the particular investigatory event;
for each criteria group of the set of criteria groups, tagging a node in a graph structure with an identifier of the particular investigatory event, the node configured with the criteria group, the graph structure connecting a set of nodes via a set of edges, each edge of the set of edges connecting two nodes of the set of nodes, the set of nodes including a plurality of end nodes, each node of the plurality of end nodes identifying an investigatory event;
for a particular criteria group of the set of criteria groups:
identifying a data type corresponding to the particular criteria group, wherein the particular criteria group specifies an assessment of data corresponding to the data type;
accessing previous entity data corresponding to a plurality of entities, the previous entity data indicating an extent to which data corresponding to the data type was previously available in association with the plurality of entities;
defining a historical availability of the data type by:
identifying multiple data records corresponding to multiple other entities; and
determining the percentage of the multiple data records that include a value of the data type;
generating, based on the previous entity data, an estimated data-availability metric associated with a particular node configured with the particular criteria group, the estimated data-availability metric indicating an estimated extent to which the data type is available for the assessment via the particular criteria group based on the historical availability of the data type;
detecting that the estimated data-availability metric is below a predefined threshold; and
as a result of detecting that the estimated data-availability metric is below the predefined threshold, defining, for the particular node, a proxy node for the particular node, wherein the proxy node is configured with another criteria group and is defined to estimate, based on another type of data of the plurality of entity data sets, a processing result of the other criteria group;
receiving an entity data set;
generating a proxy result by evaluating the other criteria group of the proxy node using another type of data of the entity data set;

outputting a result that associates an identifier of the entity and an identifier of the particular investigatory event.”.
Claim(s) 8 and 15 recite(s) features similar to those of claim 1 and is/are allowed for at least the same reasons.
The dependent claim(s), which depend directly or indirectly upon claim(s) 1, 8 and 15, is/are also distinct from the prior art for at least the same reasons.
After further review of the results of the searches conducted and the claims most currently amended, the examiner is persuaded that the prior art does not teach the above described and highlighted major features in independent claim(s) 1, 8 and 15 and other recited features.
An updated search for prior art was conducted.  The prior art searched and examined do not fairly teach or suggest the limitations of the claimed subject matter.
The prior art of record neither anticipates nor renders obvious the recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
Pertinent prior art was discovered, but does neither anticipate nor render obvious the claimed subject matter.
Rumoro discloses patient predictive admission, discharge and monitoring tool.  However, Rumoro does not disclose the described and highlighted major features in independent claim 1.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396.  The examiner can normally be reached on M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: September 14, 2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152